Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 9, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 20130023618) in view of Takamido et al. (US 20150065651) both cited by the examiner and in view of Kennedy (US 20010039321).
           Miyake discloses graft copolymer thermoplastic compositions containing soluble fractions of as much as 1,000,000. Note preferred particle sizes of as little as 150 nm at paragraph 62 as in claim 6. Note paragraph 2 and 121 for addition of polycarbonate and polyester. Note paragraph 143 for injection molding. Note paragraph 3 and paragraph 36 for the grafting of diene rubbers with acrylates as in claim 9 and note paragraph 54 for use of persulfates for grafting. The reference is silent regarding phosphorus content as in claim 1 although the reference does disclose use of phosphorus containing emulsifiers for forming latex at paragraphs 92 and 93 as in claims 9 and 18. However, note paragraph 98 of Takamido where it is disclosed that phosphorus content is 50 
           Use of calcium acetate for coagulation as in claim 18 is not disclosed by the primary reference. However, paragraph 106 of Takamido discloses use of coagulation by calcium acetate and the coagulants used by the primary reference. Hence it would have been obvious to a practitioner having an ordinary skill in the art prior to the time of .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 20130023618) in view of Takamido et al. (US 20150065651) and Kennedy (US 20010039321), all cited by the examiner for the reasons set out above and in view of Matsuoka et al. (US 20180030240), cited by applicants.
           The sodium content Miyakes’ composition as in claim 2 is not disclosed. Note paragraph 7 and 80 of Matsuoka et al. where acceptable levels of alkali metal in graft copolymers are disclosed to be 10 ppm or below to avoid degradation. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to adjust the alkali metal level content of the primary reference to 10 ppm as taught by Matsuoka et al. since Matsuoka et al implies that otherwise unacceptable degradation will result absent any showing of surprising or unexpected results.

Applicant's arguments filed 12-15-21 have been fully considered but they are not persuasive. Applicants are referred to the advisory action of 12-15-21 which fully addressed applicants remarks of 12-15-21. It is noted that no further arguments were filed with applicants RCE.


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.

JCM
3-29-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765